DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8  and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the solvent is an alcohol, however, claim 7 recites water as one of the  species of the alcohol, which renders the claim indefinite as water is not an alcohol. 
Claim 23 recites the limitation  the  modified acid composition"  and “the phosphoric acid derivative”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 13-19 and 21-23 are rejected under35 U.S.C. 103 as being unpatentable over US2013/0267446A1 (De Wolf) in view of US2015/0126417A1 (Hatchman), which is listed in Applicant’s information disclosure statement.
Regarding claims 1-6 and 15-16,  De Wolf teaches a fluid composition  for wellbore treatment  including cleaning, descaling  and enhancing production comprises  a solvent ([0012], [0018] and [0022]), a corrosion inhibitor such as diethylthiourea ([0043]),   a  surfactant such as cocoamidopropyl betaine ([0030]),  which meets the claimed first type of amphoteric surfactant, and a foaming surfactant  ([0021]). 
DeWolf does not disclose the instantly claimed second type of amphoteric surfactant, neither its amount.
Hatchman teaches that C8-C18 alkyliminodipropionates such as disodium lauraminodipropionate  are effective foaming surfactants in oil and gas field applications  ( [0011], 
At the time the invention was made it would have been obvious for a person of ordinary skill in the art to include disodium lauraminodipropionate  and amount of Hatchman  in the fluid of DeWolf since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use, in the instant case, a foaming agent for well service fluid.   See MPEP 2144.06(II) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair & Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc v Ag-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).
Further regarding claim 16, One of ordinary skill in the art at the time the invention was made would have found it obvious to include the foaming disodium lauraminodipropionate at the instantly claimed range since it has been held that in the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Regarding claims 7-8, De Wolf teaches the solvent includes  a mixture of water and methanol ([0022] and [0024]).
Regarding claims 13-14,  De Wolf teaches the surfactant such as   cocamidopropylbetaine is present in an amount of about 0.01 to 5 % of the fluid ([0035]), which abuts the claimed amount. 
prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. See MPEP 2144.05 Titanium Metals Corp of Am v Banner, 778 F2d 775, 783, 227 USPQ 773, 779 (Fed Cir 1985).
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Regarding claims 17-19,  De Wolf teaches the solvent is present in an amount of 20 to 30 wt.%  or 40 to 50 wt.%([0027]), which meets the claimed amount.
Regarding claims 21 and 22, De Wolf teaches the fluid comprises hydrochloric acid or phosphoric acid ([0069]).
Regarding claim 23, De Wolf and Hatchman teach the alternative embodiment thus meets the claim.
Claims 1, 3-19 and 21-23 are rejected under35 U.S.C. 103 as being unpatentable over US2014/0284057 A1 (Champagne), which is listed in Applicant’s information disclosure statement in view of Hatchman.
Regarding claims 1, 3-8 and 15-16,  Champagne teaches  a well treatment composition comprises water and isopropanol ([0031]),  a corrosion inhibitor such as thiourea/fomaldehyde copolymer ([0094]), which meets the claimed thiouea derivative,  amphoteric surfactants such as cocoamidopropylbetaine ([0071] and [0076]), which meets the claimed first type of surfactant,  and a foaming surfactant ([0032]).

Hatchman teaches that C8-C18 alkyliminodipropionates such as disodium lauraminodipropionate  are effective foaming surfactants in oil and gas field applications  ( [0011], [0022], [0032],[0041], [0173]-[0174], [0184],[0190], [0206] and [0216]), which meets the claimed  beta.-Alanine, N-(2- carboxyethyl)-N-dodecyl-, sodium salt, and is present in an amount of 10 to 90 wt.% ([0054]), which meets the claimed amount of claim 15 and overlaps the claimed amount  of claim 16 . 
At the time the invention was made it would have been obvious for a person of ordinary skill in the art to include disodium lauraminodipropionate  and amount of Hatchman  in the composition of Champagne since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use, in the instant case, a foaming surfactant for well service fluid.   See MPEP 2144.06(II) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair & Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc v Ag-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).
Further regarding claim 16, one of ordinary skill in the art at the time the invention was made would have found it obvious to include the foaming disodium lauraminodipropionate at the instantly claimed range since it has been held that in the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Regarding claims 13-14,  Champagne teaches the surfactant such as cocoamidopropylbetaine  is present in an amount of 15 to 55 wt.% ([0071], [0075] and [0076]), which meets the claimed amount of claim 13 and overlaps the claimed amount of claim 14, thus a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Regarding claims 17-19,  Champagne teaches  water  is present in an amount of  10 to 55 wt.%, and the alcohol such as isopropanol is present in an amount of 5 to 35 wt.% ([0031]), thus the combined amount of water and alcohol is about 15 to 90 wt.%, which meets the claimed amount of claims 17 and encompasses the claimed amount of claims  18 and 19,   thus a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Regarding claims 21 and 22, Champagne teaches the composition can be incorporated into a stimulation fluid ([0128]), wherein the fluid comprises hydrochloric acid. 
Regarding claim 23, Champagne and Hatchman teach the alternative embodiment thus meets the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736. The examiner can normally be reached Monday-Friday 9:00 am -4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-2721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIQUN LI/               Ph.D., Primary Examiner, Art Unit 1766